t c memo united_states tax_court holly ruocco petitioner v commissioner of internal revenue respondent docket no filed date holly ruocco pro_se charles b burnett for respondent memorandum opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively respondent also determined that petitioner is liable for a penalty of dollar_figure under sec_6662 for and an addition_to_tax of dollar_figure under sec_665l1 a for petitioner declined to present any evidence at trial and - - respondent filed a motion to dismiss for failure to properly prosecute and for a penalty under sec_6673 motion to dismiss unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background respondent’s determinations at issue in this case are set forth in two separate statutory notices of deficiency both dated date the notice for was addressed to kyle w storks storks and holly l ruocco petitioner the deficiency resulted primarily from an increase in income on schedule c profit or loss from business for canyon state chiropractic that was explained in the notice for as follows b sch c-canyon state during the taxable_period ended date income earned by you was incorrectly reported by canyon state chiropractic and other entities it is determined that this income from services performed by you in connection with canyon state chiropractic and other entities is taxable to you see enclosed audit report taxable_income for the taxable_period ended date is increased dollar_figure the attached audit report showed the unreported gross_receipts or sales of canyon state chiropractic for were determined as the deposits into three bank accounts less the amounts reported on the return as filed and a total of - - dollar_figure in deductions claimed on the canyon state chiropractic return was disallowed the notice_of_deficiency for was addressed only to petitioner it explained the primary_adjustment as follows 1a sch c-canyon state it is determined that you received income or other distributions from your chiropractic business in the amount of dollar_figure for the taxable_period ended date this amount is taxable to you because you have not established that the income is excluded from gross_receipts under the provisions of the internal_revenue_code in the absence of adequate_records this income has been determined on the basis of available information and by analyzing bank_deposits the addition_to_tax was based on petitioner’s failure_to_file a tax_return for at the time that she filed the petition petitioner resided in salem new hampshire in the petition petitioner claimed that the determinations in the notices of deficiency were based on brror in attributing income to the petitioner that she did not receive petitioner also alleged that she did not receive any of the income alleged in the notices of deficiency froma taxable source petitioner designated phoenix arizona as the place of trial of this case by notice served date the case was set for trial in phoenix on date attached to the notice of trial was a standing pre-trial order that provided among other things - - ordered that all facts shall be stipulated to the maximum extent possible all documentary and written evidence shall be marked and stipulated in accordance with rule b unless the evidence is to be used to impeach the credibility of a witness objections may be preserved in the stipulation if a complete stipulation of facts is not ready for submission at trial and if the court determines that this is the result of either party’s failure to fully cooperate in the preparation thereof the court may order sanctions against the uncooperative party any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material not so stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown xk kek on date respondent’s counsel sent a letter to petitioner seeking informal exchange of documents expressing the government’s position and advising petitioner as follows enclosed are copies of some materials for your review notice_97_24 and the opinion in the case george v commissioner tcmemo_1999_381 both describe the government’s position in cases involving trusts similar to yours i am also enclosing copies of the following additional cases universal trust v commissioner tcmemo_2000_390 lipari v commissioner tcmemo_2000_280 and johnston v commissioner tcmemo_2000_315 you will note that the tax_court has taken a very dim view of mr chisum and his clients for the positions they have taken as you have not met with service during the examination and consideration by the appeals_office this matter has not been developed and your position on the issues in this case is not known it is not possible for either of us to prepare adequately for trial this wastes our time and the court’s time and resources as i mentioned to you on the telephone if your claims prove to be frivolous you should be aware of sec_6673 which provides a procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure emphasis added we routinely pursue sanctions under this section in cases of non-cooperation and we may do so in your case as well a copy of that letter was attached to respondent’s pending motion to dismiss on date respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established motion to show cause attached to respondent’s motion to show cause wass a proposed stipulation that among other things set forth facts for and that included the following petitioner was married to storks petitioner and storks resided in arizona and petitioner was licensed as a chiropractor by the state of arizona prior to petitioner practiced her profession at canyon state chiropractic prior to - - canyon state chiropractic was operated as a sole_proprietorship canyon state chiropractic llc was created on or about date canyon state chiropractic llc had three named members storks petitioner and taurus enterprises storks and petitioner continued to control the business operations of canyon state chiropractic after the creation of the llc the proposed stipulation stated that petitioner filed a joint form_1040 u s individual_income_tax_return with storks for but did not file an income_tax return for a copy of a form_1065 u s partnership return of income filed by canyon state chiropractic llc for and a notice of final_partnership_administrative_adjustment fpaa sent to the partnership for were attached to the proposed stipulation the proposed stipulation also stated that there was no petition filed with the tax_court in response to the fpaa canyon state chiropractic llc did not file a return for and taurus enterprises did not file any_tax returns for or finally copies of various records of the bank accounts that were used by respondent in determining petitioner’s gross_receipts for and were attached to the proposed stipulation among the records were bank statements addressed to canyon state chiropractic clinic petitioner and storks and signature cards for two of the three bank accounts one of the signature cards - bore the signature of petitioner and another bore the signature of j c chisum on date the court’s order to show cause under rule f was issued and petitioner was directed to show cause on or before date why the facts set forth in respondent’s motion paper should not be accepted as established for purposes of the pending case the order further stated if no response is filed within the period specified above with respect to any matter or portion thereof or if the response is evasive or not fairly directed to the proposed stipulation or portion thereof that matter or portion thereof will be deemed stipulated for purposes of the pending case and an order will be entered accordingly pursuant to rule f on date the court received from petitioner a motion for a date and time set certain for trial dated date on date the court instituted a conference telephone call with the parties the court explained that petitioner’s motion for a date and time certain for trial could not be granted because it conflicted with a trial previously set the court also advised petitioner that her response to the order to show cause had not been received the nature of petitioner’s response which apparently had been mailed but not delivered to the court was described petitioner’s response a copy of which was attached to respondent’s motion to dismiss was not fairly directed to the proposed stipulation or any portion thereof but raised frivolous legal objections and --- - asserted that the tax_court rule regarding stipulation runs afoul of the fifth_amendment during the conference telephone call with the parties the court advised petitioner that she faced several problems in this case including the necessity of showing that the bank_deposits in issue were not payment for her services and that income received by the chiropractic clinic should be treated as community_property the court further advised her that business deductions to which she might be entitled had not been allowed and that penalties were likely to be imposed because this case appeared to be similar to other recent cases involving similar facts petitioner insisted that respondent had the burden_of_proof the court indicated that respondent could satisfy his burden by introducing the bank records into evidence petitioner stated that the records relating to the deductions were in storage the court suggested that if petitioner made a good_faith attempt to secure the records and to abandon the meritless arguments previously made by her then and only then the court would consider a continuance of the case petitioner stated that she would contact respondent’s counsel concerning the matters discussed after the conference telephone call the court’s order to show cause was made absolute on date the court received from petitioner a motion to continue in which petitioner repeated her erroneous legal arguments in addition --- - petitioner asserted that the court had incorrectly concluded who has the burden_of_proof in this case and complained that the court’s comments during the conference telephone call were indicative of bias and incompetence the motion to continue was denied there is no explanation in the record why the documents that petitioner wishes the court to have such as the motion for a date and time set certain for trial and the motion to continue are timely delivered to the court while other documents such as petitioner’s trial memorandum and her response to the order to show cause are delayed due to problems with receipt of the court’s mail on date petitioner’s motion to recuse was filed petitioner also filed a motion in limine seeking to preclude respondent’s attributing income to petitioner either from the limited_liability_company or from a_trust that respondent characterized as sham or as a grantor_trust ‘substantially identical motions to recuse based on this conference telephone call were filed in other cases on the phoenix calendar in the same cases other substantially identical documents had repeatedly been filed those cases include broderick v commissioner docket nos and burke v commissioner docket no cahill v commissioner docket no frentheway v commissioner docket no lehmann v commissioner docket no all of these cases appear to involve trusts of the sort that have been consistently held ineffective to avoid tax on services rendered by taxpayers see eg johnston v commissioner tcmemo_2000_315 n lipari v commissioner tcmemo_2000_280 george v commissioner tcmemo_1999_381 -- - petitioner also filed a motion to dismiss and a motion to reconsider the court’s order to show cause in her various motions and in her trial memorandum petitioner contends that respondent has the burden of proving unreported income that certain issues are not properly before the court and that the court’s stated position on burden_of_proof 1s so erroneous as to show bias and prejudice petitioner’s motions were denied when the case was called for trial respondent’s counsel acknowledged that after the conference telephone call he had received a list of checks for that purportedly supported deductions claimed by petitioner the list a copy of which is attached to respondent’s motion to dismiss includes payments for things such as student loans a wedding present and aquarium supplies that are patently personal and not deductible because petitioner was not prepared to proceed to trial the court stated that she would be held in default but that she could move to set_aside the default in days upon making an offer of proof repeating her position that the government has the burden_of_proof petitioner requested that the trial proceed the case was set for trial on date at the time of trial respondent’s motion to dismiss was filed and respondent reported that no progress had been made with respect to potential deductions petitioner restated her position that the government has the burden_of_proof notwithstanding the court’s previous statement respondent’s counsel stated that he was not relying on any alternative theories and would proceed on the assignment_of_income theory reflected in the notices of deficiency in response to the court’s inquiry respondent declined to make any concession based on community_property income because it’s not uncommon in this state for professionals to have some arrangement with respect to community_property petitioner declined to present evidence after being advised again by the court that the stipulated bank records satisfied the government’s burden petitioner declined to testify or to identify the person advising her on the erroneous legalistic arguments set forth in her filings citing the fifth_amendment petitioner did however identify her and renewal applications for her license with the arizona state board_of chiropractic examiners which reflected her office address as canyon state chiropractic respondent’s motion to dismiss was taken under advisement and petitioner was advised that while the court was awaiting the transcripts to be used in preparing this opinion she might respond to the motion make an offer of proof and present records dealing with deductions to respondent’s counsel nothing has been received from petitioner indicating that she has abandoned her erroneous and frivolous positions in this case discussion petitioner contends that the court’s statements in the conference telephone call concerning burden_of_proof indicate bias in favor of respondent and prejudice against petitioner she apparently draws this inference because the court’s statements coincided with statements made by respondent in letters that were sent to petitioner by respondent during the course of trial preparation those letters were not seen by the court until respondent’s motion to dismiss was filed both respondent’s letters and the court’s statement were based on well established law and are thus not grounds for recusal see g 860_f2d_1521 9th cir 545_f2d_257 lst cir 80_tc_1111 and cases cited in n petitioner’s unrelenting view of the burden_of_proof in this case has no merit that contention made in indistinguishable circumstances was thoroughly discussed in johnston v commissioner tcmemo_2000_315 cited in respondent’s date letter to petitioner as follows it is clear that the commissioner may satisfy the predicate evidence requirement in unreported income cases by introducing evidence linking the taxpayer to tax-generating acts see 85_tc_1 alternatively respondent may satisfy the predicate evidence requirement by showing the taxpayer was connected to unexplained bank_deposits or cash see 87_tc_609 discussing court_of_appeals for the ninth circuit authorities 87_tc_74 fn ref omitted the record contains ample evidence linking petitioner both to tax-generating acts and to bank_deposits of the income generated by those acts once respondent has shown evidence of gross_receipts even in the criminal or civil_fraud context petitioner has the burden of showing offsets or deductions reducing the taxable_income see eg 320_f2d_308 7th cir 231_f2d_928 9th cir 82_tc_413 affd without published opinion 772_f2d_910 9th cir petitioner’s obligation with respect to deductions is indisputable see 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 she presented no credible_evidence on any issue of fact see sec_7491 the stipulated facts satisfy respondent’s burden of production with respect to the penalties see sec_7491 116_tc_438 petitioner’s motion to recuse as well as the various other motions filed shortly before or at the calendar call were patently designed to delay and obstruct the determination of petitioner’s correct_tax liability the thrust of some of petitioner’s motions is that the internal_revenue_service irs would be required to proceed against either a_trust or a limited_liability_company rather than proceeding against petitioner directly the notices of deficiency however determined that the deposits into specific bank accounts were income for services performed by petitioner petitioner raised the entity_theory and respondent’s arguments that the entities should be disregarded as sham or that the trust was in the alternative a grantor_trust were raised in defense of petitioner’s arguments in any event the irs may proceed on alternative theories and alternative notices in the circumstances indicated by the record in this case see 875_f2d_1396 9th cir criss v commissioner tcmemo_2002_62 universal trust v commissioner tcmemo_2000_390 the stipulation proposed by respondent the motion for order to show cause under rule the order to show cause and the order deeming facts stipulated for purposes of this case were all consistent with rule the statements made in the stipulation and the documents attached to it were all matters which fairly should not be in dispute see rule a petitioner did not raise at any time a dispute as to the factual accuracy of the stipulation her objections related solely to her erroneous -- - theory about respondent’s burden_of_proof and her fifth_amendment privilege petitioner’s assertion that the other party has the burden_of_proof is not a sufficient objection to a proposed stipulation rule a specifically states that the requirement of stipulation applies under this rule without regard to where the burden_of_proof may lie with respect to the matters involved see eg console v commissioner tcmemo_2001_232 petitioner’s argument that rule f could not be applied without violating her fifth_amendment privilege must be rejected the phrase that comes readily to mind was first used by the u s supreme court in 274_us_259 to wit a taxpayer may not draw a conjurer’s circle around the whole matter of his or her tax_liability see also 712_f2d_195 5th cir affg tcmemo_1983_12 696_f2d_1234 9th cir affg 76_tc_1027 680_f2d_1268 9th cir affg an unreported decision of this court 617_f2d_518 9th cir ina civil tax case the taxpayer must accept the consequences of asserting the fifth_amendment and cannot avoid the burden_of_proof by claiming the privilege and attempting to convert the shield which it was intended to -- - be into a sword 460_us_752 see steinbrecher v commissioner supra 89_tc_501 affd 884_f2d_258 6th cir the matters deemed stipulated in this case in addition to satisfying respondent’s burden of presenting predicate evidence connecting petitioner to the income determined by respondent lead us to conclude that the income in question was community_property only half of which is taxable to petitioner the stipulated facts and exhibits establish that the amounts deposited went into accounts controlled by petitioner and her former husband both of whom were performing services for canyon state chiropractic whether the services were performed by petitioner or by her former husband payments received for those services constituted community_property see ariz rev stat sec although respondent’s counsel speculated that there might be an agreement between the parties with respect to community_income such agreement would be unlikely to allocate all of the income to petitioner we conclude therefore that the decision to be entered in this case should reflect recomputation of petitioner’s tax_liability based on attributing to her one-half of the bank_deposits originally determined to be income to her see 403_us_190 112_tc_183 rule provides a default if any party has failed to plead or otherwise proceed as provided by these rules or as required by the court then such party may be held in default by the court either on motion of another party or on the initiative of the court thereafter the court may enter a decision against the defaulting party upon such terms and conditions as the court may deem proper or may impose such sanctions see eg rule as the court may deem appropriate the court may in its discretion conduct hearings to ascertain whether a default has been committed to determine the decision to be entered or the sanctions to be imposed or to ascertain the truth of any matter ob dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue as to which such party has the burden_of_proof and such decision shall be treated as a dismissal for purposes of paragraphs c and d of this rule c setting aside default or dismissal for reasons deemed sufficient by the court and upon motion expeditiously made the court may set_aside a default or dismissal or the decision rendered thereon d effect of decision on default or dismissal a decision rendered upon a default or in consequence of a dismissal other than a dismissal for lack of jurisdiction shall operate as an adjudication on the merits see also rule b we conclude that respondent’s motion to dismiss should be granted however the decision to be entered -- - will reflect recomputation of the deficiencies to reduce the unreported income attributed to petitioner in accordance with this opinion even though petitioner’s tax_liability will be reduced from that determined in the notices of deficiency we conclude that a penalty under sec_6673 should be imposed the reduction in petitioner’s tax_liability is not based on any evidence produced or arguments made by petitioner the arguments made by petitioner have long been discredited and were asserted only for purposes of delay petitioner was warned in correspondence from respondent’s counsel and in the conference telephone call with the court prior to trial that her arguments lacked merit and had been the basis for sanctions in prior cases she nonetheless persisted in making them and failed to take advantage of opportunities provided to her to establish her correct_tax liability based on the record in this case a penalty is appropriate in the amount of dollar_figure see lipari v commissioner tcmemo_2000_280 to reflect the foregoing an appropriate order will be issued
